1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,              )   Case No.: 2:10 CR 162 JAM
                                            )
10                       Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                            )   PERIODS UNDER SPEEDY TRIAL
11   vs.                                    )   ACT;FINDINGS AND ORDER
                                            )
12   MIGUEL HUITRON,                        )   Date:    October 15, 2019
                                            )   Time:    9:15 a.m.
13                       Defendant.         )   Judge:   Honorable John A. Mendez
                                            )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.    By previous order, this matter was set for a change of plea hearing

20   September 17, 2019.

21         2.    By this stipulation, the defendant now moves to continue the change

22   of plea until October 15, 2019 at 9:15 a.m. The parties move to exclude time

23   between September 17, 2019 and October 15, 2019 under Local Code T-2

24   (complexity of the case) and Local Code T-4 (to allow defense counsel time to

25   prepare).    Such time exclusions were previously ordered in this matter prior

26   to Mr. Huitron being brought before the Court.      Such exclusions are still

27   appropriate based on the number of defendants and the amount of discovery (as

28   noted below).



                                                 1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a nine-year-old wire-tap case with (originally) 12

4                      defendants.   The United States has produced 8,536 pages of

5                      discovery and thirteen discs of audio files and call

6                      translations.

7              b.      Mr. Huitron has been provided a draft plea agreement by the

8                      government.   The plea agreement contemplates attributing a

9                      significant amount of methamphetamine to Mr. Huitron.

10                     Additionally, the plea agreement contemplates the

11                     possibility of a guideline enhancement related to

12                     leadership.   After receiving the plea agreement, Mr.

13                     Huitron has requested the opportunity to review with

14                     counsel, a second time, a number of phone calls wherein Mr.

15                     Huitron is either allegedly one of the voices on the

16                     recording or is referred to by the individuals who were

17                     recorded.   The noted recordings are extremely numerous but

18                     are all related to either the drug totals and/or the

19                     potential leadership enhancement.   When initially reviewed

20                     with the defendant, the recordings lacked context.   Now

21                     that Mr. Huitron has been provided with a draft plea

22                     agreement, he is better able to understand how the

23                     recordings may be relevant to his potential guideline

24                     calculations (and sentence).

25                     After reviewing the discovery with the defendant a second

26                     time, defense counsel requested from the government a

27                     significant volume of additional discovery.   The government

28                     provided the requested discovery.   The additional discovery



                                               2
1         included dozens of (several dozen in fact) recorded calls,

2         body wire recordings, videos and other electronic

3         recordings.   Many of the recordings are of conversations

4         conducted in Spanish.

5         Counsel has reviewed this (see above) discovery (as has the

6         defendant).   In the course of doing so, and in response to

7         information contained in the recently provided discovery,

8         undersigned counsel requested, informally, additional

9         discovery (transcripts) from the government.

10        The government recently provided the requested transcripts

11        (700 + pages).   Counsel for Mr. Huitron needs additional

12        time to review the provided transcripts and compare them

13        (the transcripts) to both the actual recordings as well as

14        the reports from law enforcement.   Counsel for Mr. Huitron

15        also needs additional time to review and discuss the

16        recently provided discovery’s (transcripts) relevancy, in

17        terms of culpability and USSG calculations, with Mr.

18        Huitron.   (Mr. Huitron speaks only Spanish and is, as he

19        has been, incarcerated at the Sacramento main jail.)

20   c.   Counsel for the defendant believes the failure to grant a

21        continuance in this case would deny defense counsel

22        reasonable time necessary for effective preparation, taking

23        into account the exercise of due diligence.

24   d.   The Government does not object to the continuance.

25   e.   Based on the above-stated findings, the ends of justice

26        served by granting the requested continuance outweigh the

27        best interests of the public and the defendant in a speedy

28



                                  3
1                       trial within the original date prescribed by the Speedy

2                       Trial Act.

3               f.      For the purpose of computing time under the Speedy Trial

4                       Act, 18 United States Code Section 3161(h)(7)(A) within

5                       which trial must commence, the time period of September 17,

6                       2019, to October 15, 2019, inclusive, is deemed

7                       excludable pursuant to 18 United States Code Section

8                       3161(h)(7)(A) and (B)(ii) and (iv), corresponding to Local

9                       Code T-2 and T-4 because it results from a continuance

10                      granted by the Court at the defendant's request on the

11                      basis of the Court’s finding that the ends of justice

12                      served by taking such action outweigh the best interest of

13                      the public and the defendant in a speedy trial.

14

15         4.   Nothing in this stipulation and order shall preclude a finding that

16   other provisions of the Speedy Trial Act dictate that additional time periods

17   are excludable from the period within which a trial must commence.

18

19         IT IS SO STIPULATED.

20
     Dated: September 6, 2019                   /s/ John R. Manning
21                                              JOHN R. MANNING
                                                Attorney for Defendant
22                                              Miguel Huitron

23
     Dated: September 6, 2019                   McGregor W. Scott
24                                              United States Attorney

25                                              /s/ Heiko P. Coppola
                                                HEIKO P. COPPOLA
26                                              Assistant United States Attorney

27

28
     ///


                                               4
1
                                         ORDER
2

3         The Court, having received, read, and considered the stipulation of the

4    parties, and good cause appearing therefrom, adopts the stipulation of the

5    parties in its entirety as it’s order.

6

7    IT IS SO FOUND AND ORDERED this 9th day of September, 2019.

8

9                                                /s/ John A. Mendez______
                                                 HONORABLE JOHN A. MENDEZ
10                                               UNITED STATES DISTRICT COURT

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              5
